               Case 1:19-cv-11112-JGK Document 47 Filed 07/20/21 Page 1 of 1




Caroline J. Heller
Tel 212.801.2165
Fax 212.801.6400
hellerc@gtlaw.com

                                                                               7/20/21
July 19, 2021

VIA ECF
Honorable Barbara Moses
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

Re:        A Santini Moving & Storage Co. v. Capital One Financial Corporation.,
           Case No. 1:19-cv-11112 (JGK)

Dear Judge Moses:

We represent Defendant Capital One Financial Corporation in the above-captioned action We
write jointly with Plaintiff A. Santini Moving & Storage, Co. to request an adjournment of the
Settlement Conference, currently scheduled for July 22, 2021 at 2:15 pm. Counsel for Plaintiff
has informed me that he is unable to attend the Settlement Conference due to an illness and ongoing
treatment. Defendant has no objection to the adjournment.

Thank you for your consideration.                   Application GRANTED. The settlement conference
                                                    currently scheduled for July 22, 2021 is hereby
Respectfully submitted,                             ADJOURNED sine die. The parties are directed to file
GREENBERG TRAURIG, LLP                              a letter, after plaintiff's counsel recovers from his
                                                    illness, with three proposed dates for a rescheduled
 By:          /s/ Caroline J. Heller                settlement conference. The Court extends its best
             Caroline J. Heller                     wishes to plaintiff's counsel for a speedy recovery. SO
             200 Park Ave.                          ORDERED.
             New York, New York 10166
             Tel: (212) 801-9200
             Fax: (212) 805-6400
             hellerc@gtlaw.com
             Attorneys for Defendant                _____________________________
             Capital One Financial Corporation      Barbara Moses
                                                    United States Magistrate Judge
                                                    July 20, 2021




GREENBERG TRAURIG, LLP                 Attorneys at Law      www.gtlaw.com
